DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because photographs and color drawings, including the utilization of grayscale, are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5 of the claim “andan” should read as “and an”.  
Claim 5 is objected to because of the following informalities:  in line 2 of the claim “and inner” should read as “an inner”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations of the housing comprising a base panel and a sidewall panel, and defining the cavity in both the base panel and the sidewall panel. This is considered indefinite because it’s not clear if the sidewall panel/base panel are defining the inner/outer walls, or not, as they are referenced with respect to “the cavity”. The specification also indicates the inner and outer wall are formed of the respective sidewall panel/base panel. 
Claim 5 recites “a cavity is defined between the inner wall and the outer wall”. However, “the inner wall” and “the outer wall” are also recited in claim 1, upon which claim 5 depends. Therefore, it’s not clear which outer/inner wall is being referenced. This is further confusing because a cavity is recited, indicating an additional cavity to the cavity of claim 1.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (CN 110657129).
	Liu discloses a scroll for a blower assembly, comprising: a motor-mount plate (Figure 1; see unlabeled motor connection at bottom of the scroll casing; “motor 3 is fixedly connected by a flange”), and a housing configured to be coupled to the motor-mount plate to define an interior blower cavity for accommodating a fan (2), the housing comprising: an inner wall (5) that partially defines the interior blower cavity, and an outer wall (4) that is at least partially spaced apart from the inner wall and the interior blower cavity to define a cavity between the inner wall and the outer wall (Figures 2-3), wherein the cavity is configured to dampen noise and vibrations generated by operation of the fan (sound absorbing material 7 and damping layer 6 are provided within the cavity between the inner/outer wall). The sound-dampening housing further includes a sound dampening media (6, 7) located within the sound-dampening cavity, including an insulative filler material (7). The housing comprises a base panel (top of the housing at the inlet) and a sidewall panel (scroll side of the housing) and the cavity is defined in both the base panel and the sidewall panel (see Figure 2, cavity with noise/vibration dampening surrounds the interior blower cavity).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Fukasaku (US 5199846).
Fukasaku discloses a scroll for a blower assembly, comprising: a motor-mount plate (bottom of casing; see motor 20) and a housing (1) configured to be coupled to the motor-mount plate to define an interior blower cavity for accommodating a fan (10), the housing comprising: an inner wall (4) that partially defines the interior blower cavity, and an outer wall (5) that is at least partially spaced apart from the inner wall and the interior blower cavity to define a cavity (6) between the inner wall and the outer wall, wherein the cavity is configured to dampen noise and vibrations generated by operation of the fan (Therefore, in the present embodiment that has the air layer 6 at the back face of the sound absorbing material, noises over the entire frequency band components can be reduced). The sound-dampening housing further includes a sound dampening media (air fills the space) located within the sound-dampening cavity, including a gas (air). The housing comprises a base panel (top of the housing at the inlet) and a sidewall panel (scroll side of the housing) and the cavity is defined in both the base panel and the sidewall panel (see Figure 2, cavity 6 surrounds the interior blower cavity). The motor mount plate comprises an inner and outer wall with a cavity defined between the inner and outer wall (further cavity 6 is positioned between the inner/outer walls at the motor mount).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Hamblin (US 2225398).
Hamblin discloses a scroll for a blower assembly, comprising: a motor-mount plate (bottom of casing; see motor 12 and mounting brackets 17 with plate 15) and a housing (10) configured to be coupled to the motor-mount plate to define an interior blower cavity for accommodating a fan (11), the housing comprising: an inner wall (18) that partially defines the interior blower cavity, and an outer wall (20) that is at least partially spaced apart from the inner wall and the interior blower cavity to define a cavity (22, 23) between the inner wall and the outer wall, wherein the cavity is configured to dampen noise and vibrations generated by operation of the fan (“The object of this invention is to provide fan housings or casings with double walls and air space, preferably of cellular construction adapted to reduce noise.”). The sound-dampening housing further includes a sound dampening media (air fills the space, but alternatively space 22 may be filled with sound absorbing material) located within the sound-dampening cavity, including a gas (air). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 110657129) in view of Fourmentin (FR 3034504).
Liu discloses the scroll according to claim 1 above.
Liu fails to teach the motor mount plate comprises an inner wall and an outer wall and a cavity is defined between the inner wall and the outer wall.
Fourmentin teaches a centrifugal blower assembly with the interior being a scroll (Figure 3). The blower includes a fan (2) and a motor (3). The motor is mounted at a motor mount plate which comprises an inner wall (24) and an outer wall (8-2) with a cavity defined between and including sound absorbing characteristics (42, 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scroll of Liu such that the motor mount plate is defined by an inner and outer wall with a cavity therebetween as taught by Fourmentin for the purposes of reducing vibration and noise of the motor.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilfert (US 3174682), Hoffman (US 4526510), and Wiethe (US 5915922) disclose blowers and scroll housings that are defined by double wall casing for purposes of sound dampening/reduction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745